Exhibit 10.14

 

AMENDMENT TO THE

UNOVA, INC. RESTORATION PLAN

 

This amendment to the UNOVA, Inc. Restoration Plan (the “Plan”) is made in
accordance with Section 11.1 of the Plan, and is effective as of the dates
provided herein.

 

1.             Section 3.6 of the Plan is amended by adding the following
sentence at the end thereof:

 

Notwithstanding the foregoing, and solely for purposes of the 2002 calendar
year, Annual Compensation shall also include all amounts of cash compensation
payable in the 2002 calendar year, whether as base salary or bonus amounts, that
an Affected Employee elects to forgo in order to receive stock options pursuant
to a Board resolution granting stock options to officers of UNOVA, Inc. in lieu
of cash compensation.

 

2.             The Plan is amended by adding the following Supplement A at the
end thereof:

 

Supplement A - Open Windows and Other Special Benefits

 

A.1.         Corporate Office Open Windows.  Effective for years beginning on or
after January 1, 2000, and notwithstanding anything to the contrary in the Plan,
the Board may, by resolution, extend to certain Affected Employees a package of
benefits, including certain enhancements of existing benefits under the Plan, as
well as under other pension and retirement plans and arrangements sponsored by
the Company, as an inducement to make a decision to retire from the Company. 
Eligibility criteria for such benefits shall be set forth in such resolution. 
If specified in such resolution, such enhancements shall include (a) deeming an
eligible Affected Employee to have satisfied the vesting requirement of
Section 6.4, and (b) calculating and distributing to such Affected Employee the
Annual Benefit as described under Section 6.1 without the reduction otherwise
described in Section 6.2.  As a result, the Annual Benefit in such case would
commence as soon as is practicable after the Termination of Employment of such
Affected Employee.

 

A.2.         Special Benefit Relating to Daniel S. Bishop

 

Effective July 30, 2004, the Annual Benefit payable to Daniel S. Bishop shall be
calculated and distributed as described under Section 6.1 without the reduction
otherwise described in Section 6.2.  As a result, the Annual Benefit payable to
Mr. Bishop shall commence as soon as is practicable after such date.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, UNOVA, Inc., by its duly authorized representatives, has
caused this Amendment to be executed in its name and on its behalf on this     
day of August, 2004.

 

 

UNOVA, INC.

 

 

 

By

/s/ MICHAEL E. KEANE

 

 

Michael E. Keane

 

 

WITNESS

 

 

 

 

 

 

By

/s/ KENNETH L. COHEN

 

 

Kenneth L. Cohen

 

 

WITNESS

 

 

 

 

2

--------------------------------------------------------------------------------